Citation Nr: 0733481	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to the service-connected 
osteomyelitis of T10 to L2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefit.  The veteran testified 
before the undersigned Veterans Law Judge at a personal 
hearing conducted in San Antonio, Texas.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma was not present in 
service, did not manifest until many years after his 
separation from service, and is not etiologically related to 
the service-connected osteomyelitis of T10 to L2, on either a 
causation or aggravation basis.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
was not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) & (b) 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007). 

In April and May 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an October 2004 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.


II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court has emphasized that "symptoms, not treatment, are 
the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Where a veteran has served for 90 days or more during a 
period of war and a cancer (malignant tumor) becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2007).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


III.  Factual background and analysis

The basic facts in this case are not in dispute. The service 
medical records show that the veteran was treated with 
intravenous (IV) antibiotics for a three week period in 
October 1971 for acute meningococcal septicemia.  He 
responded well.  However, in November 1971, he complained of 
low back pain, which was ultimately diagnosed as 
osteomyelitis of the 12th thoracic vertebra; this was 
associated with the treatment for the meningitis.  He was 
diagnosed with non-Hodgkin's lymphoma in May 2001; this 
diagnosis was made following a biopsy of the L1 vertebral 
lesion.

The question in this case concerns whether or not the 
development of the non-Hodgkin's lymphoma can be related to 
the inservice treatment for acute meningococcal septicemia 
and/or the service-connected osteomyelitis of the 12th 
thoracic vertebra.  

The veteran was afforded a VA examination in June 2003.  This 
noted that he was being treated for lymphoma but that the 
examination had detected no objective factors.  The examiner 
stated that "[i]t is not related to the bacterial meningitis 
or osteomylitis that was diagnosed approximately 29 years 
prior to the lymphoma diagnosis in 2001."

In October 2004, the veteran's treating physician submitted a 
statement that included several research articles on the 
causes and risk factors for the development of lymphoma.  The 
veteran had been under this physician's care for Follicle 
Center Cell Lymphoma, Non-Hodgkin Lymphoma.  He had a history 
of osteomyelitis of T10-12 in the distant past; a distant 
history of meningitis was also noted.  It was stated that 
"[v]arious infectious causes have been directed [sic] linked 
to the development of NHL.  Also immunosuppression has been 
reported as a risk factor for development of lymphoma.  
Chronic infection such as meningitis and osteomyelitis can 
suppress the immune system."

VA reexamined the veteran in March 2006.  The inservice 
history of meningitis and osteomyelitis was noted.  He was 
diagnosed with non-Hodgkin's lymphoma in 2001.  He was 
treated with a three-month course of chemotherapy and 
radiation to the spine lesion.  The disorder was considered 
to be in remission, with the last treatment conducted in 
2002.  A positron-emission tomography (PET) scan from 2004 
had also been negative.  The examiner referred to the 
research articles that the veteran's private physician had 
provided in 2004.  It was commented that it was very 
convincing that immunosuppressed people are at high risk for 
the development of lymphoma, the osteomyelitis being a factor 
affecting the immune system and causing immunosuppression.  
It was stated that "[t]herefore, it is very convincing, and 
possibly the osteomyelitis is a causative factor in producing 
immunosuppression, leading to lymphoma."

An addendum was made to the examination report on October 17, 
2006.  It was again noted that the veteran had had meningitis 
in 1971 which had required a lumbar puncture, following which 
he developed osteomyelitis of the lumbar vertebra.  There was 
no evidence in the C-file that the osteomyelitis was a 
chronic problem, but just a one-time occurrence.  The non-
Hodgkin's lymphoma was then diagnosed in 2001.  The examiner 
stated that

There is no evidence in his C-file that he was an 
immunosuppressed patient for whatever reason, but 
it is not as likely as not that he would have 
developed an immunosuppression from the one 
occurrence of osteomyelitis.  Therefore, my opinion 
is it is not as likely as not that the 
osteomyelitis would have cased immunosuppression.  
Therefore, my opinion is that the lymphoma is not 
as likely as not secondary to his osteomyelitis, 
which was diagnosed in 1971.

In August 2007, the veteran testified before the undersigned 
at a personal hearing at the RO.  He stated that he had had 
several orthopedic complaints in 1999 (the records indicate 
that he had congenital hip displasia, which had been treated 
with hip replacements).  In 2001, he had a lesion on his 
vertebra that was diagnosed as lymphoma.  His physician had 
told him that the primary site for the lymphoma was already 
in the bone, so in her opinion this had to have been diseased 
bone that the lymphoma had migrated to.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for non-Hodgkin's 
lymphoma has not been established.  Initially, non-Hodgkin's 
lymphoma had not been noted during his period of service.  As 
such, service connection on a direct basis cannot be awarded.  
Because this disorder was not diagnosed until 2001, several 
decades after his separation from service, presumptive 
service connection pursuant to 38 C.F.R. § 3.309 cannot be 
awarded, since it had not manifested to a compensable degree 
within one year of his discharge from active duty.  

The veteran has argued, however, that the meningitis that had 
been treated in service had caused osteomyelitis, and that 
osteomyelitis (which has been service-connected) had so 
weakened his immune system that he developed lymphoma.  His 
private physician, after conducting research on the subject, 
had opined that the immunosuppression caused by the 
osteomyelitis was a risk factor in the development of 
lymphoma, thus supporting the veteran's claim that the 
service-connected osteomyelitis had caused the lymphoma.  
However, the VA examiner in March 2006, while at first 
finding this argument to be convincing, found in October 
2006, after further review of the record, that such a causal 
relationship was not supported by the objective evidence of 
record.  It was stated that there was no evidence in the 
claims folder that the veteran had suffered from 
immunosuppression from the one incident of osteomyelitis in 
service; in fact, there were no records developed during the 
years from 1971 to approximately 1999 that suggested that the 
veteran suffered from any immunosuppression.  It had been 
concluded, therefore, that the osteomyelitis had not caused 
immunosuppression and that it was not likely that the 
lymphoma was secondary to the service-connected 
osteomyelitis.  Because the VA examination provides a full 
and complete rationale for the opinion offered, and had 
indicated that a review of the entire claims folder had been 
made, this examination report will be provided greater 
probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Additionally, the silence of the record 
between 1971 and 2001 does not support a finding that the 
osteomyelitis had borne any relation to, or aggravated, the 
lymphoma.  As a consequence, an etiological relationship 
between the service-connected osteomyelitis and the non-
Hodgkin's lymphoma, on either a causation or an aggravation 
basis, has not been demonstrated.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.159, 3.303(a); Jandreau; Buchanan, supra.  In the instant 
case, however, the evidence of record does not demonstrate 
that the veteran, who is competent to comment on his post-
service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation.  

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of highly probative medical evidence to 
support the claim.  Therefore, the preponderance of the 
evidence is thus against the claim for service connection for 
non-Hodgkin's lymphoma, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to the service-connected 
osteomyelitis of T10 to L2, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


